Opinion issued January 28, 2010








In The
Court of Appeals
For The
First District of Texas



NO. 01-09-00959-CR



JEFFERY EUGENE HARRIS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 1228572



MEMORANDUM OPINION
	On December 29, 2009, appellant Jeffery Eugene Harris filed a motion to
dismiss the above-referenced appeal.  The motion complies with Texas Rule of
Appellate Procedure 42.2(a).
	We have not yet issued a decision.  Accordingly, the motion is granted, and the
appeal is dismissed.

PER CURIAM
Panel consists of Justices Keyes, Sharp, and Massengale.
Do not publish.  Tex. R. App. P. 47.2(b).